Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Status of the Claims
Claim(s) 1, 8, 9, 11-13, 16, 17, and 20-33 are pending.  Applicants have amended Claim 1 and Claim 33 is new.  Claims 12, 13, 16, 17, 20-29 are/remain withdrawn.  Claims 1, 8, 9, 11, 30-33 (all product claims) are hereby examined on the merits.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 8, 9, 11, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,258, 808, US 6,284,268, US 8,158,134 and US 20030216303. 

The instant invention is drawn to a cyclosporine CRV431 in combination with Vitamin E, Maisine® CC, propylene glycol, Transcutol®, ethaonol, and Cremophor® RH40. Note that Applicants have properly removed the trademark composition and compounds and present them as the compounds that make up the trademark name. They are still presented in the 

The ‘808 patent teaches a cyclosporine in combination with Maisine® CC (glyceryl monolinoleate), propylene glycol, Transcutol® (diethylene glycol monoethyl ether), ethanol, and Cremophor® RH40 (polyoxyl castor oil), see column 10 and 11, and Example 2. Note also that Maisine is define in Example 2 as “refined oil="refined glycerol-transesterified corn oil" as described in Example 1 or Maisine, e.g. substantially glycerol free Maisine.” The ‘808 patent also teaches the following: “The following examples are illustrative of compositions in accordance with the invention, in unit dosage form, suitable for use, e.g. in the prevention of transplant rejection or for the treatment of autoimmune disease, on administration of from 1 to 5-unit dosages/day. The examples are described with particular reference to Ciclosporin/Cyclosporin. However equivalent compositions may be obtained employing any other cyclosporin, in particular [0-(2-hydroxyethyl)-(D)-Ser].sup.8 -Ciclosporin (hereinafter referred to as Compound Z).”

The difference between what is taught by the prior art and that instantly claimed is that while the ‘808 patent teaches 5 of the 6 additive components, but the ‘808 does not teach Vitamin E or CRV431.
 


The ‘134 patent teaches the same as the ‘268 with Cyclosporine A, and Vitamin E, propylene glycol, Transcutol®, ethaonol, and Cremophor® RH40, but not Maisine® CC . The specification from an incorporation  of “DE 39 30 928 C2 there are known formulations which contain a cyclosporin as an active ingredient; a hydrophilic phase, specifically a pharmaceutically acceptable C.sub.1-C.sub.5-alkyl- or tetrahydrofurfuryl-diether or -partial ether of a low-molecular mono- or polyoxy-C.sub.2-C.sub.12-alkanediol, preferably transcutol (diethylene glycol mono ethyl ether) or glycofurol(tetrahydrofufurylalcohol polyethylene glycol ether) and/or 1,2 -propylene glycol; a lipophilic phase; and a surface-active agent. The hydrophilic phase may additionally also contain further components, for example lower alkanols, such as ethanol.”

US 20030216303 teaches cyclosporin compositions containing Cremophor RH40, ethanol, tocopherol (Vitamin E), Maisine, propylene glycol, which are 5 of the 6 components instantly claimed, see Example 1.

It would have been obvious to one of ordinary skill in the art to use any cyclosporine with Vitamin E, Maisine® CC , propylene glycol, Transcutol®, ethaonol, and Cremophor® RH40, from the ‘808 reference in view of US 6,284,268, US 8,158,134, and US 20030216303.  One 

Note that Claims 30 and 31 are claims to results that are the effective outcome of practicing the method of making the composition. 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, the reference applied in the rejection do form a rationale for their combination, and more references than those listed can also be found that show cyclosporine in combination with the instant ingredients. 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components in the claimed in the claimed invention because these components are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 

The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) of the remarks filed 02/09/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection.
	Applicants argue on page 7 of the remarks, (1) …Examiner does not mention any passages of ’808 patent, ’268 patent or °134 patent that would indicate the weight ratio of Vitamin E, glyceryl monolinoleate, propylene glycol, diethylene glycol monoethyl ether, ethanol, and polyoxyl castor oil would provide a result-effective variable, i.e. a variable which achieves a recognized results which would prompt an optimization (see MPEP 2144.05 II.B).

Applicants argue on page 7, (2) Furthermore, as discussed in the response of September 20, 2021, given the different physiochemical properties (e.g., aqueous and lipid solubility) between Cyclosporin A taught in the prior art and the claimed CRV431, the variables that affect the properties of cyclosporins having a poorly aqueous solubility and high oil/solvent solubility would not have been recognized as the result-effective variables for CRV431 that has a higher aqueous solubility and a significantly lower oil/solvent solubility. A person of ordinary skill would not always be motivated to optimize a parameter “if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.” Jn re Antonie, 559 F.2d 618, 620 (CCPA 1977).
Therefore, even if one had to follow the Examiner’s line of reasoning to optimize the
ratios of the components, one would have optimized the components for cyclosporins having a poorly aqueous solubility and high oil/solvent solubility, rather than for the specific CRV431 that has a higher aqueous solubility and a significantly lower oil/solvent solubility.

	To begin, (1) the Examiner did not mention the weight ratios in any of the patents because they did not teach the weight ratios instantly claimed either in a single reference or in combination of the references. Claiming weight ratios requires the Office to do a burdensome search and calculation as the components of the instant invention are found in hundreds of patents and patent applications. Further, “which achieves a recognized result” would be relative to the final formulation, aqueous, gel, suspension, etc…. Applicants have stated in the specification at paragraph [0049] of the PG Pub, As set forth herein, the solubility of CRV431, a cyclosporine A derivative, was determined in a range of commonly used surfactants, oils and co-solvents. A pseudo-ternary phase diagram was constructed from the most soluble excipients and prototype formulations, and SERIES 1 and SERIES 2 were developed. The pharmacokinetics, following single oral doses of 1 and 3 mg/kg of CRV431 SMEDDS, was studied in healthy human volunteers using liquid chromatography-electrospray ionization-mass spectrometry (LC-ESI-MS). Right away, one finds Applicants optimizing common components and finding ranges that were some of the components and not inclusive of CRV431. Only 4 of the 13 (30%) were shown to possess microemulsion formation. None contained Transcutol and 5 of the 8 contained Vitamin E. Ethanol was essentially constant in weight ratio. In the ones that formed microemultions, propylene glycol, propylene glycol, and Vitamin E did not seem necessary, see that last in the series of Table 4. This is called optimization for a given purpose using commonly used components that have been found in the prior art to be used with cyclosporin compounds. Once CRV431 was added, solubility became an issue, and this was also optimized, to find that the components of the best solubility were actually the ones the prior art shows that worked for Cyclosporin A. 

	Addressing (2), A person of ordinary skill would not always be motivated to optimize a parameter “if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.” Jn re Antonie, 559 F.2d 618, 620 (CCPA 1977), one sees that solubility (a known property between Cyclosporin A vs CRV431) would have to be taken into consideration lest inherent properties are disregarded. In fact, that solubility properties are an issue is a teaching that one must optimize. Further, as stated in the preamble, “[i]n addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).”

	The remaining arguments found on pages 9-13 are the results of using common components found in combination with cyclosporin optimized for CRV431. The comparison of 
The pharmacokinetics of CRV431 SMEDDS (1/1/5/5/2.4/4) was studied in human healthy subjects at 1 and 3 mg/kg. Excellent exposures and dose proportionality were observed. Relative to reported cyclosporine A (2.5 mg/kg) exposures in healthy human subjects, CRV431 Cmax was slightly greater than Neoral®, and overall exposure (AUC) was approximately 14 times greater than Neoral®., which is an oral formulation of cyclosporine A that immediately forms a microemulsion in an aqueous environment and includes Cremophor®RH40 as an inactive ingredient. Without wishing to be bound by theory, this appears to be predominantly due to the large difference in half-life of CRV431, approximately 100 hours, relative to cyclosporine A, which is reported to range from 6.3 hours in healthy subjects to 20.4 hours in severe liver disease. Thus, the common ingredients used for Cyclosporin formulation were adapted for the CRV431 which already possess greater therapeutic properties, was made into a microemulsion formulation through optimization of known components, and displayed superior activity simply due to the fact CRV431 possesses greater properties over Cyclosporin A to begin with.  

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

US 20030216303 (IDS)
EP 1059913 (IDS)
US 2006014788 (IDS), and
US 5962014 (IDS). 

Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS S HEARD/Primary Examiner, Art Unit 1654